Title: Edward F. Bond to Thomas Jefferson, 5 January 1813
From: Bond, Edward F.
To: Jefferson, Thomas


          Baltimore Jany 5th 1813—
          The conviction that a man w of your Standing in the Republick of the United States is often pestered with addresses Pettitions and Requests for favours gives birth to an almost unconquerable Diffidence, and induces me thus to Preface the Object of the Present Epistle with an appolegy for the Liberty I take,I once had the Honour of an Introduction by Doctr Archer a member from Harford County state of Maryland who was an Intimate friend of my Fathers at another time I brought a Letter from Genl Smith conformably to the wishes of Genl James Wilkinson who has been Like a Father to me in Louisiana, Consequently had the Honour to have two personal Interviews with the Chief Magistrate of a Great and Rising Republick whi the Love of which is interwoven with every Ligament of the Heart the Earth quake at New Madrid caused to Embark my Property in a Kentuck ship & Descend the Mississippi with my family to orleans where I Improvidentially made a shipment to the Medeterranean, which I have Reason to believe has fallen into the Hands of the Barbary Powers, and me made a Poor man. I find the Congress has passed a Law to Build 74s & frigates which will Augment our navy Considerably, I have spent the last Earlier part of my Life on the ocean in the quality supercargo merchant &c having learnt the french and spanish Languages fluently, & whilst at sea on Long voyages attended to the Duties of a officer for Amusement Learnt Lunar observations & other parts of Navigation 37 years old now 12 of which I breathed the air of old occean feel confident of my abilities to discharge the Duties 2nd of or third Lieutenant of a ship of War as for Native Valour I have more than once tried my mettle with Powder & Ball, Politicks the theme. my Country my Idol Washington & Jefferson my titulary Deities one Englishman & one frenchman Bit the Dust, at the Trial of Aaron Burr, I accompanied B H Latrobe to Richmond Conformably to a wish of yours as made known to me by that Gentleman with whom I have corresponded at various times ever since, some time in the summer I addressed this Gentleman Wherein I Requested him to Obtain for me a commission of Captaincy in the Army his Answer was accompanied with advice to applly to you he had Lost his influence with the Governt (if ever he had any) were his words I think I however seeing such Complaints in the Publick prints Respecting the supplies provisions &c of the Army on the Part of the opposition Party Particularly some of our Federal neighbours some since the failure of the Battle of Queenstown &c &c Augmenting the Privations of the Officers and men the Distorting or misrepresenting the Difficulties of a Camp anger Determined me to seek an office in the Army for next spring for this Purpose I wrote Mr Latrobe accompanied by an Introductory Letter from for Shadrach Bond Esqr member of Congress from Illinois Territory who has Lately Intermarried with my sister Requesting Mr Latrobe to urge my Claim to an procure an appointment but on a Due Examination I find my natural Propensities Lead me to the sea, my family connexions numerous & of old standing myself is the only one who has travelled by sea & stand single for application of this kind & have been with only one or two Exceptions friends to the Interests of the Poor man in their Politicks & have supported the Genl Government since the time of the Reverend Adams, Jno Montgomery of Harford formerly now Atty Genl for this state has known me from Infancy.  Young Archer also then Let one Indebted to Thomas Jefferson for an appoint. of 2nd Leiutenant on Board one of the 74s or frigates that I may assist my countrymen this Portion of them to whom I have assimilated my manners, to Convince our old English master that freemen will not be trod on with impunity Revenge Sir is Deemed a Little Passion which Contracts the Heart, I suffer it not too approach my heart mine Which ought to be the seat of all the moral virtues which that Dignify our nature but Certainly I should feel Pleasure in going on board an English ship Dictate to its officers & Like them when on board our vessels invite them Politely with a Bend of the Head body to Drink some of the Porter & wine which was found in the Looting of the prize, with Deffe & Respect I have the Honour be your most obt Hle Sert 
          
            Edwd F, Bond
        